Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final is in response to the RCE filed on: 03/01/2021. 
Claims 1-20 are pending. Claims 1, 4-7, 10-11, 14-16 and 19-20 are amended.  Claims 1, 11 and 20 are independent claims.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claims 1-4, 7, 9-14 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Application: US 2017/0212668, published: Jul. 27, 2017, filed: Jan. 17, 2017) in view of Konno et al (US Application: US 2009/0094007, published: April 9, 2009, filed: October 4, 2007).
Claims 5, 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Application: US 2017/0212668, published: Jul. 27, 2017, filed: Jan. 17, 2017) in view of Konno et al (US Application: US 2009/0094007, published: April 9, 2009, filed: October 4, 2007) and in view of Sethuraman (US Application: US Application: US 2008/0077945, published: Mar. 27 , 2008, filed: Aug. 30, 2007).
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Application: US 2017/0212668, published: Jul. 27, 2017, filed: Jan. 17, 2017) in view of Konno et al (US Application: US 2009/0094007, published: April 9, 2009, filed: October 4, 2007) and in view of Zellweger .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

With regards to claim 1, the claim recites “… responsive to the user being authorized to view the tab …” , and more importantly the claim recites an authorization step after selection of a tab. There is no written description that the user identifies the tab FIRST through a selection and then runs an authorization step on a SELECTED tab. The examiner respectfully points out that the specification explains that authorization step is performed BEFORE displaying a tab :
see paragraph 0145: “ Once a tab is created, an administrator user may assign the tabs to specific users. The administrator user may provide various inputs to the user interface 520, which are communicated to the authorization engine 540, to indicate which users are authorized to view a particular tab”.
In other words, although tab content is accessible through an authorization routine, the authorization routine IN RESPONSE to a SELECTED tab, is not supported.

With regards to claim 11, it is rejected under similar rationale as claim 1.

With regards to claim 20, it is rejected under similar rationale as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Application: US 2017/0212668, published: Jul. 27, 2017, filed: Jan. 17, 2017) in view of Konno et al (US Application: US 2009/0094007, published: April 9, 2009, filed: October 4, 2007) and further in view of Chebolu et al (US Patent: 7577995, issued: Aug. 18, 2009, filed: Dec. 19, 2003).

With regards to claim 1, Shah et al teaches A method of managing a graphical user interface, the method comprising: 

providing, on a user interface to a user, a list of sources and corresponding points for the sources which provide a value for a variable for calculating a key performance indicator (KPI) (paragraphs 0013 and 0014, Fig 61: there are multiple sources (such as meter sources) and there are corresponding points of data (data having units such as 
receiving, from the user, a selection of a first point from a first data source; receiving, from the user, a selection of a second point from a second data source different from the first data source (paragraph 0013: multiple points from sources can be dragged onto a widget); 
receiving, from the user, a relationship between the first point and the second point for defining the KPI (Fig 62, paragraph 0013: the relationship is at least that the first and second points being both used in to generate/define rendering of the KPI/widget-rendering-graph-data); 
creating the KPI having an equation which is defined by the relationship (paragraph 0014, Fig 62: the KPI is at least instantiated through a time series equation aggregating the selected points across a time series interval); 
determining, based on input associated with the user, a selection of a tab associated with a department (paragraph 0356: a tab can be made , such that certain groups (interpreted as ‘departments’) can be selected/assigned to view the content of a shared tab upon tab selection);
 
rendering, …  responsive to the user … [request to view the tab],  a plurality of department-specific KPIs including the KPI created ... within respective widgets of a dashboard of the user interface (Fig. 13, Fig 62, paragraphs 0333, 0356: the aggregated data across time are rendered in a widget. Additionally the adhoc dashboard can include a plurality of user created widgets to represent KPIs and the 

However Shah et al does not expressly teach generating an equation based on the relationship between the first point and the second point received by the user; creating the KPI using the equation; determining that the user is authorized to view the tab associated with the department; and rendering, responsive to the user being authorized to view the tab, … including the KPI created using the equation.

Yet Konno et al teaches generating an equation based on the relationship between the first point and the second point received by the user; creating the KPI using the equation (Fig 15, Fig 16: an equation for a model is defined when the user selects a ‘point’/variable-name (such as ‘robbery suppression rate’) and ‘input variable’ (such as number of cameras) to define parts of the definition of an equation that yields KPI ‘number of robberies’. ).

It would have been obvious to one of ordinary skill in the art before the effective filing to have modified Shah et al’s ability to create a KPI that is based on an equation, such that the equation for the KPI can be generated between two points of selected by the user, as taught by Konno et al. The combination would have allowed Shah et al to have “reduced the time needed to implement a modeling simulation” (Konno et al, paragraph 0007).

determining that the user is authorized to view the tab associated with the department; and rendering, responsive to the user being authorized to view the tab, …

Yet Chebolu et al teaches determining that the user is authorized to view the [a selectable resource] associated with the department [group of users are interpreted as a department (column 6, lines 50-56, claim 1 of Chebolu et al: an admin can assign any user of a group of users to an account and when a user of a group selects a resource, authorization is performed to determine if the user is authorized to access the resource); and [launching access to resource], responsive to the user being authorized to view the tab, [having the resource] … (claim 1 of Chebolu et al: access to the resource is launched/initiated upon authorization).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Shah et al’s ability to selectively provide a user access to a tab-resource associated with an allowed entity/group/department (having one or more of the KPIs for access by the allowed entity/group/department) when the accessing user is among the same group/department, such that authorization can be performed on the user to determine whether to grant access the resource associated with the allowed entity, as taught by Chebolu et al. The combination would have allowed Shah et al to 
 
With regards to claim 2, which depends on Claim 1, Shah et al teaches wherein the first data source comprises an online building management system (paragraphs 0015: the data is collected from an online building system/equipment) and the second data source comprises an offline data source (paragraph 0098: equipment sources integrated with the management system report capacities and can be in an off state).

With regards to claim 3, which depends on Claim 2, Shah et al teaches wherein the offline data source comprises one of an offline data source manually updated by a user or an offline data source integrated with an enterprise resource planning system, as similarly explained in the rejection of claim 2 (paragraph 0098: the data source reporting data is used to plan how reported data can be selected for visualization), and is rejected under similar rationale.

With regards to claim 4, which depends on Claim 1, Shah teaches wherein creating the KPI using the equation  comprises: identifying, based on  administrator defined settings, a department associated with the KPI (paragraphs 0355-0356: a dashboard having widgets based on KPI have view authorization settings as administrator settings and specific groups/departments (owners, technicians, administrators, etc) are authorized to view a dashboard having the KPI); and rendering the  KPI within the respective widget of the dashboard for the department  associated with the KPI according to the administrator defined settings (Fig. 89: the user interface includes tabbed dashboard views that can be selected to display widgets or the widget associated with KPI. As explained above, the views from a dashboard can include a view that is associated with the KPI and is also specific to groups that are authorized to see the view).

With regards to claim 6, which depends on Claim 1, Shah et al, Konno et al, and Chebolu et al teaches wherein determining that the user is authorized to view the tab comprises : authenticating the user as being associated with the department , as similarly explained in the rejection for claim 1 (as explained in the rejection, Shah et al teaches the a tab resource is made accessible to users that belong to an allowed entity/group, and the accessibility of Shah is modified to include authentication of the user to determine if the user is of the acceptable entity/group), and is rejected under similar rationale.

With regards to claim 7, which depends on Claim 1, Shah et al teaches wherein the dashboard includes a navigation pane including a plurality of nested tabs including a primary tab and a plurality of secondary tabs, each tab within the nest having a hierarchy; and wherein the method further comprises: receiving, from the user viewing the dashboard, a selection of the primary tab within the navigation pane; expanding a list nested within the primary tab, the list including the plurality of secondary tabs; and modifying the navigation pane in accordance with the plurality of secondary tabs contained in the list (Fig 89: there is a navigation pane on the left that includes nested tabbed entries that include a primary tabbed element (an element  higher up in a 

With regards to claim 9, which depends on Claim 7, Shah et al teaches wherein the plurality of nested tabs comprises: the primary tab, which is associated with a location of an enterprise; the plurality of secondary tabs nested within the primary tab, which are associated with buildings at the location; a plurality of tertiary tabs nested within one of the plurality of secondary tabs, which are associated with levels of a building; a plurality of quaternary tabs nested within one of the plurality of tertiary tabs, which are associated with zones within a level; and a plurality of quinary tabs nested within one of the quaternary tabs, which are associated with rooms within a zone (Fig 89, paragraph 0133: tabbed data can include ‘IEC PUNE’ enterprise, buildings as secondary (such as ‘’main building’), levels/floors as tertiary (such as ‘4th floor’, 5th floor, etc), zones as quaternary (such as ‘wing A’), and also a room itself (paragraph 0133).).

With regards to claim 10, which depends on Claim 1, Shah et al teaches wherein the dashboard is rendered on  a kiosk, the kiosk having a customizable user interface (Fig. 89: the machine that renders the display in Fig 89 is interpreted as a type of kiosk).

With regards to claim 11, Shah et al, Konno et al and Chebolu et al teaches a system of managing a graphical user interface, the system comprising: a plurality of data sources having corresponding points which provide a value for a variable for calculating a key performance indicator (KPI), the plurality of data sources including: a first data source; and a second data source; a display configured to render a user interface to a user; a hardware controller communicably coupled to the first data source, the second data source, and the display, the hardware controller configured to: provide, on the user interface to the user, a list of a plurality of data sources and corresponding points for the data sources which provide a value for a variable for calculating a key performance indicator (KPI); receive, from the user, a selection of a first point from a first data source of the plurality of data sources; receive, from the user, a selection of a second point from a second data source different from the first data source of the plurality of data sources; receive, from the user, a relationship between the first point and the second point for defining the KPI; generate an equation based on the relationship between the first point from the first data source and the second point from the second data source, wherein the equation is applied to data samples of the first data point and the second data point for computing values for the KPI; create a KPI using the  equation; determine, based on input associated with the user, a selection of a tab associated with a department; determine that the user is authorized to view the tab associated with the department; and render, responsive to the user being authorized to view the tab, a plurality of department-specific KPIs including the KPI creating using the equation within respective widgets of a dashboard of the user interface, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 12, which depends on Claim 11, Shah et al teaches wherein the first data source comprises an online building management system and the second data source comprises an offline data source, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.

With regards to claim 13, which depends on Claim 12, Shah et al teaches wherein the offline data source comprises one of an offline data source manually updated by a user or an offline data source integrated with an enterprise resource planning system, as similarly explained in the rejection for claim 3, and is rejected under similar rationale.

With regards to claim 14, which depends on Claim 11, Shah et al teaches wherein creating the KPI using the equation comprises: identify, administrator defined settings,  the department associated with the KPI; and render the  KPI within the respective widget of the dashboard for the department associated with the KPI according to the administrator-defined settings, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 16, which depends on Claim 11, Shah et al teaches wherein the dashboard includes a navigation pane including a plurality of nested tabs including a primary tab and a plurality of secondary tabs, each tab within the nest having a hierarchy; and wherein the hardware controller is further configured to: receive, from the user viewing the dashboard, a selection of the primary tab within the navigation pane; expand a list nested within the primary tab, the list including the plurality of secondary tabs; and modify the navigation pane in accordance with the plurality of secondary tabs contained in the list, as similarly explained in the rejection for claim 7, and is rejected under similar rationale.

With regards to claim 17, which depends on Claim 16, Shah et al teaches wherein modify the navigation pane comprises at least one of modify a width of the navigation pane based on a length of text for at least one of the plurality of secondary tabs; or modify a viewing region of the navigation pane based on a number of the plurality of secondary tabs contained in the list, as similarly explained in the rejection for claim 8, and is rejected under similar rationale.

With regards to claim 18, which depends on Claim 16, Shah et al teaches wherein the plurality of nested tabs comprises: the primary tab, which is associated with a location of an enterprise; the plurality of secondary tabs nested within the primary tab, which are associated with buildings at the location; a plurality of tertiary tabs nested within one of the plurality of secondary tabs, which are associated with levels of a building; a plurality of quaternary tabs nested within one of the plurality of tertiary tabs, which are associated with zones within a level; and a plurality of quinary tabs nested within one of the quaternary tabs, which are associated with rooms within a zone, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.

With regards to claim 19, which depends on Claim 11, Shah et al teaches further comprising: a kiosk associated with an enterprise, the kiosk having a customizable user interface according to requirements of the enterprise, and wherein the plurality of department-specific KPIs including the KPI creating using the equation are rendered within the respective widgets of the dashboard of the customizable user interface of the kiosk, as similarly explained in the rejection for claim 10, and is rejected under similar rationale.

With regards to claim 20, Shah et al, Konno et al and Chebolu et al teaches a hardware controller for managing a graphical user interface, the hardware controller configured to execute instructions, the instructions comprising: provide, on a user interface to a user, a list of sources and corresponding points for the sources which provide a value for a variable for calculating a key performance indicator (KPI); receive, from the user, a selection of a first point from a first data source; receive, from the user, a selection of a second point from a second data source different from the first data source; receive, from the user, a relationship between the first point and the second point for defining the KPI; generate an equation based on the relationship between the first point and the second point received from the user; create a KPI using the equation; determine, based on input associated with the user, a selection of a tab associated with a department; determine that the user is authorized to view the tab associated with the department; and render, responsive to the user being authorized to view the tab, a plurality of department-specific KPIs including the KPI created using the equation within respective widgets of a dashboard of the user interface, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.


Claims 5  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Application: US 2017/0212668, published: Jul. 27, 2017, filed: Jan. 17, 2017) in view of Konno et al (US Application: US 2009/0094007, published: April 9, 2009, filed: October 4, 2007) in view of Chebolu et al (US Patent: 7577995, issued: Aug. 18, 2009, filed: Dec. 19, 2003) and in view of Sethuraman (US Application: US Application: US 2008/0077945, published: Mar. 27 , 2008, filed: Aug. 30, 2007).

With regards to claim 5, which depends on Claim  1, Shah et al teaches further comprising: receiving, from a user associated with the department, a modification of the dashboard … the widget within the user interface for the tab (Fig. 60, Fig 89: a user can modify a dashboard with additional widget content/preferences).

However Shah,  Konno et al and Chebolu et al does not expressly teach … including at least one of: renaming the tab; rearranging a location of the tab within the dashboard; or rearranging a location of the widget within the user interface … ; and modifying the dashboard in accordance with the received modification from the user.

Yet Sethuraman teaches including at least one of: renaming the tab; rearranging a location of the tab within the dashboard; or rearranging a location of the widget within the user interface … ; and modifying the dashboard in accordance with the received modification from the user (paragraphs 0018, 0021, 0025 and 0027: a dashboard can be modified/set by a user with positioning/layouts of widgets set/moved by a user during 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Shah et al, Konno et al and Chebolu et al’s ability to allow a user (associated with a department/group) to modify a dashboard, such that the modification would have included arranging a location of the widget within the user interface for current and subsequent use (after authentication through login), as taught by Sethuraman. The combination would have allowed Shah et al to have “effectively presented information views” (Sethuraman, paragraph 0017). 


With regards to claim 15, which depends on Claim 11, Shah et al, Konno et al and Sethuraman teaches wherein the hardware controller is further configured to: authenticate a user as being associated with the department prior to displaying the dashboard to the user (as similarly explained in the rejection for claim 1); receive, from the authenticated user, a modification of the dashboard including at least one of: renaming the tab; rearranging a location of the tab within the dashboard; or rearranging a location of the widget within the user interface for the tab; and modify the dashboard in accordance with the received modification from the authenticated user (as similarly explained in  the rejection for claim 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Application: US 2017/0212668, published: Jul. 27, 2017, filed: Jan. 17, 2017) in view of Konno et al (US Application: US 2009/0094007, published: April 9, 2009, filed: October 4, 2007) in view of Chebolu et al (US Patent: 7577995, issued: Aug. 18, 2009, filed: Dec. 19, 2003) and in view of Zellweger et al (US Application: US 2003/0229607, published: Dec. 11, 2003, filed: Jun. 10, 2002).

With regards to claim 8, which depends on Claim 7, Shah et al teaches wherein modifying the navigation pane …  … the plurality of secondary tabs; … the plurality of secondary tabs contained in the list, as similarly explained in the rejection for claim  7, and is rejected under similar rationale. 

However Shah et al, Konno et al and Chebolu et al does not expressly teach modifying …  comprises at least one of: modifying a width of the navigation pane based on a length of text for at least one of the plurality of secondary tabs; or modifying a viewing region of the navigation pane based on a number of the plurality of secondary tabs contained in the list.

Yet Zellweger et al teaches comprises at least one of: modifying a width of [an target containing interface-element] based on a length of text for at least one of the plurality of [additional content in the containing element] ; or modifying a viewing region of the [containing interface-element] based on a number of the [additional content] (paragraphs  0088 and 0089: a containing element’s width is modified due to the number of additional 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Shah et al, Konno et al and Chebolu et al’s ability to modify a navigation pane (an element that acts as a container) through user selection of content within the pane (tab content being contained), such that the modification would have included width modification of the containing element to accommodate for the number of content within the containing element, as taught by Zellweger et al. The combination would have allowed Shah et al to have “allowed users to modify formatting appearance and/or behavior parameters of the .. text viewing system” (Zellweger, paragraph 0010).
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
The applicant first argues that the references do not teach or suggest ‘receiving, from the user, a relationship between the first point and the second point for defining the KPI” [because] ‘a user input of dragging and dropping one or more of the points from the points list onto to the widget is not’ [equivalent] to receiving a relationship between the first and the second point for defining the KPI. Yet this argument is not persuasive since the examiner points out that if the widget as a whole accepts as input the dragged points in order to represent/depict the dragged points to represent an output (the output 
The applicant argues that Shah does not teach ‘generating an equation based on the relationship between the first and the second point received from the user’. This argument is not persuasive since the applicant is arguing the references individually, where the rejection of the limitation of concern is based on the combination of references that modifies Shah with the teachings of Konno (which modifies the relationship of the dragged points of Shah to be referenced in a generated equation). 
The applicant argues that the cited prior art does not teach the newly amended amendment concerning tabs which are associated with a department. Yet this argument is not persuasive since as explained above, Shah teaches that the tabs can be created for specific selected groups of people (Fig. 13, Fig 62, paragraphs 0333, 0356: the aggregated data across time are rendered in a widget. Additionally the adhoc dashboard can include a plurality of user created widgets to represent KPIs and the dashboard can be shared for viewing (upon a user of a desired group (interpreted as a ‘department’) selecting the tab to view the contents).
The applicant argues that the cited references do not teach … ‘responsive to the user being authorized to view the tab’. The examiner respectfully points out that the amendments changed the scope of the invention and necessitated a new grounds of rejection. Attention is respectfully directed to the rejection of claim 1 which explains how  the teachings of Chebolu et al are now applied to the teachings of Shah and Konno to address the new limitations of concern. 
The applicant argues that claims 11 and 20 are allowable for reasons explained for claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
The applicant argues that the claims that depend upon 1 and/or 11 are allowable by nature of their dependency. However this argument is not persuasive since claims 1 and 11 have been shown/explained to be rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILSON W TSUI/Primary Examiner, Art Unit 2178